DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The Office Action is responsive to amendments filed for No. 16/671480 on February 01, 2021. Please note claims 1-9, 11-22 and 24-32 remain in the application. 
In response to the amendments filed to claims 25-31, the previous objections directed toward minor informalities have been withdrawn. 
In response to the amendments filed to claims 7, 20 and 30, the previous objections directed toward minor informalities have been withdrawn. 
In response to the amendments filed to claim 15, the previous rejection under 35 U.S.C 112(b), concerning claim 29 have been withdrawn. 
Response to Arguments
3.	Applicant's arguments filed February 01, 2021 have been fully considered but are moot due to Applicant's amendment necessitated the new grounds of rejection presented in this Office action.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-9, 11, 12, 15-22, 24, 25 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-20 and 22-24 of 16/532868 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of copending Application No. 16/532868 read into the pending claims 1-12, 15-25 and 28 as shown in the table below. The claims under examination are obvious over the copending application’s claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Under Examination (16/671480)
Copending Application No. 16/532868
1. A portable electronic component dryer device comprising: a container having an interior portion for receiving one or more electronic components for drying; a desiccant disposed in the interior portion of the container; and a removable lid for the container, the removable lid comprising a disinfecting light source, and a battery for providing power to the disinfecting light source, wherein light generated by the disinfecting light source is directed into the interior portion of the container.
1. A portable electronic component dryer device comprising: a container having an interior portion for receiving one or more electronic components for drying; a desiccant disposed in the interior portion of the container; and a removable lid for the container, the removable lid comprising a disinfecting light source, and a power source for providing power to the disinfecting light source, wherein light generated by the disinfecting light source is directed into the interior portion of the container.
2. The electronic component dryer device of claim 1, wherein the removable lid further comprises a controller circuit that is isolated controller circuit for controlling the disinfecting light source to operate during a predetermined period of time.
timer circuit that is isolated from timer circuit for controlling the disinfecting light source to operate during a predetermined period of time

3. The electronic component dryer device of claim 1, wherein the removable lid further comprises a switch that is isolated from the interior portion of the container, the switch for activating the disinfecting light source.
4. The electronic component dryer device of claim 3, wherein the switch comprises a capacitive switch.
4. The electronic component dryer device of claim 3, wherein the switch comprises a capacitive switch.
5. The electronic component dryer device of claim 4, wherein the capacitive switch is on a top portion of the removable lid.
5. The electronic component dryer device of claim 4, wherein the capacitive switch is on a top portion of the removable lid.

6. The electronic component dryer device of claim 1, wherein the disinfecting light source comprises an ultraviolet light source.
6. The electronic component dryer device of claim 1, wherein the disinfecting light source comprises an ultraviolet light source.
7. The electronic component dryer device of claim 6, wherein the ultraviolet light source comprises one more ultraviolet light emitting diodes or one or more ultraviolet lamps.
7. The electronic component dryer device of claim 6, wherein the ultraviolet light source comprises one more ultraviolet light emitting diodes or one or more ultraviolet lamps.

8. The electronic component dryer device of claim 1, wherein the container comprises a cylindrical container.
9. The electronic component dryer device of claim 2, wherein the timer circuit activates the disinfecting light source for the predetermined period of time ranging from minutes to hours.
9. The electronic component dryer device of claim 2, wherein the timer circuit activates the disinfecting light source for the predetermined period of time ranging from minutes to hours.
11. The electronic component dryer device of claim 1, wherein the removable lid is an air-tight removable lid.
11. The electronic component dryer device of claim 1, wherein the removable lid is an air-tight removable lid.
12. The electronic component dryer device of claim 1, wherein the desiccant comprises a replaceable desiccant holder containing desiccant and having vent holes therein.
12. The electronic component dryer device of claim 1, wherein the desiccant comprises a replaceable desiccant holder containing desiccant and having vent holes therein.
15. An improved electronic component dryer kit comprising an air-tight container having an interior portion and a removable desiccant disposed within the interior portion, the improvement comprising a removable lid for the container, the removable lid comprising a disinfecting light source, and a battery for providing power to the disinfecting light source, wherein the light 
power source for providing power to the disinfecting light source, wherein the light generated by the 

14. The improved electronic component dryer kit of claim 13, wherein the removable lid further comprises a timer circuit that is isolated from the interior portion of the container, the timer circuit for controlling the disinfecting light source to operate during a predetermined period of time.
17. The improved electronic component dryer kit of claim 15, wherein the removable lid further comprises a switch that is isolated from the interior portion of the container, the switch for activating the disinfecting light source.
15. The improved electronic component dryer kit of claim 13, wherein the removable lid further comprises a switch that is isolated from the interior portion of the container, the switch for activating the disinfecting light source.
18. The improved electronic component dryer kit of claim 17, wherein the switch comprises a capacitive switch on a top portion of the removable lid.
16. The improved electronic component dryer kit of claim 15, wherein the switch comprises a capacitive switch on a top portion of the removable lid.
19. The improved electronic component dryer kit of claim 15, wherein the disinfecting light source comprises an ultraviolet light source.
17. The improved electronic component dryer kit of claim 13, wherein the disinfecting light source comprises an ultraviolet light source.

18. The improved electronic component dryer kit of claim 17, wherein the ultraviolet light source comprises one more ultraviolet light emitting diodes or one or more ultraviolet lamps.
21. The improved electronic component dryer kit of claim 15, wherein the container comprises a cylindrical container.
19. The improved electronic component dryer kit of claim 13, wherein the container comprises a cylindrical container.
22. The improved electronic component dryer kit of claim 16, wherein the timer circuit activates the disinfecting light source for the predetermined period of time ranging from minutes to hours.
20. The improved electronic component dryer kit of claim 14, wherein the timer circuit activates the disinfecting light source for the predetermined period of time ranging from minutes to hours.
24. The improved electronic component dryer kit of claim 15, wherein the removable lid is an air- tight removable lid.
22. The improved electronic component dryer kit of claim 13, wherein the removable lid is an air- tight removable lid.
25. The improved electronic component dryer kit of claim 15, wherein the desiccant comprises a replaceable desiccant holder containing desiccant and having vent holes therein.
23. The improved electronic component dryer kit of claim 13, wherein the desiccant comprises a replaceable desiccant holder containing desiccant and having vent holes therein.
28. A portable electronic component dryer device comprising: a container having an battery for providing power to the disinfecting light source, and lid removal detection circuitry that removes power from the disinfecting light source upon removal of the lid from the container, wherein light generated by the disinfecting light source is directed into the interior portion of the container..
power source for providing power to the disinfecting light source, wherein light generated by the disinfecting light source is directed into the interior portion of the container; and lid removal detection circuitry that deactivates the disinfecting light source upon removal of the lid from the container.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-3, 6-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schumaier US-PAT No. 5,852,879 in view of Greuel US-PG-PUB No. 2012/0006995.

Regarding Claim 1, Schumaier teaches 
A portable electronic component dryer device (Fig. 19 shows a portable dryer appliance…ASBTR, Lines 1-2 and Col. 1, Lines 50-54) comprising: 
a container (Fig. 19 shows a housing 10) having an interior portion for receiving one electronic component for drying (ASBTR, Lines 1-2); 
a desiccant (Fig. 19 shows a drawer 45 hold a desiccant…. ASBTR, Line 5 and Col. 11, Lines 56-58) disposed in the interior portion of the container as shown in Fig. 19; and 
a removable lid (Fig. 19 shows a removable cover/cap 120…ASBTR, Lines 3-5) for the container as shown in Fig. 19, the removable lid comprising
a disinfecting light source (Fig. 19 shows a germicidal means such as a UV lamp 72), and 
wherein light generated by the disinfecting light source (e.g. UV lamp 72) is directed into the interior portion of the container (e.g. housing 10) as shown in Fig. 19.
Schumaier does not explicitly teach that the removable lid comprising a battery for providing power to the disinfecting light source.
	Greuel teaches in Fig. 3 of a detachable top cover 14 have a battery 54 for providing power to the disinfecting light source 34.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dryer device, as taught by Schumaier, with the battery located on the removable lid, as taught by Greuel. The advantage of using batteries is they do not require any maintenance to ensure their performance.

Regarding claim 2, the combination of Schumaier and Greuel teach all the features with respect to claim 1 as outlined above. Schumaier teaches in Fig. 17 of a controller circuit for controlling the disinfecting light source (e.g. UV lamp 72) to operate during a predetermined period of time (Col. 8, Lines 57-64).
The combination of Schumaier and Greuel do not explicitly teach that the controller circuit is located on the removable lid and isolated from the interior portion of the container.
Greuel teaches in Fig. 3 of a central control unit 56 is located on the top cover 14 and isolated from the interior portion of the container 20.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dryer device, as taught by the combination of Schumaier and Greuel, with the controller circuit is located on the removable lid, as taught by Greuel. The motivation is to provide a control element on the outside of upper cover, thus simplifying the use of the device.

Regarding claim 3, the combination of Schumaier and Greuel teach all the features with respect to claim 1 as outlined above. 
The combination of Schumaier and Greuel do not explicitly teach that a switch that is isolated from the interior portion of the container, the switch for activating the disinfecting light source.
	Greuel teaches in Fig. 3 of a button 66 that is isolated from the interior portion of the container 20, and a disinfection process is activated by pressing the button 66 on the top cover 14 (Para. [0044], Lines 1).


Regarding Claim 6, the combination of Schumaier and Greuel teach all the features with respect to claim 1 as outlined above. Schumaier teaches that the disinfecting light source comprises an ultraviolet light source (Fig. 19 shows an UV lamp 72).

Regarding Claim 7, the combination of Schumaier and Greuel teach all the features with respect to claim 6 as outlined above. Schumaier teaches that the ultraviolet light source comprises one ultraviolet lamp (Fig. 19 shows an UV lamp 72).

Regarding claim 8, the combination of Schumaier and Greuel teach all the features with respect to claim 1 as outlined above. 
The combination of Schumaier and Greuel do not explicitly teach that the container comprises a cylindrical container.
Greuel teaches in Fig. 2 a container 20 comprises a cylindrical container (Para. [0034], Lines 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dryer device, as taught by the combination of 

Regarding claim 9, the combination of Schumaier and Greuel teach all the features with respect to claim 2 as outlined above.
The combination of Schumaier and Greuel do not explicitly teach that the predetermined period of time of activation ranges from minutes to hours.
	However, one of ordinary skill in the art could have modified the controller to obtain the required claimed limitation. Since it was well known that decontamination process can range from minutes to hours depending on the strength of germicidal light source. Thus, in view of the teaching Schumaier, there would have been a reasonable expectation for one skilled in the art to provide “a controller that turn the light source in a predetermined period of time ranging from minutes to hours” to improve the efficiency of the dryer device. A person of ordinary skill in the art recognizes and understands that the controller may be any chosen time interval in the order of magnitude of minutes, hours, or whatever is appropriate in a given situation. The benefit of selecting an appropriate times is to ensure that the decontamination process is done completely.

Regarding claim 12, the combination of Schumaier and Greuel teach all the features with respect to claim 1 as outlined above.
Schumaier does not explicitly teach in Fig. 19 that the replaceable desiccant holder containing desiccant has vent holes.
In a different embodiment, Schumaier teaches in Fig. 1 that the desiccant material is preferably carried in a module shell 59 comprising bottom plate 61 and top plate 58 having a sufficient number of inlet apertures 60 and outlet apertures 62.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dryer device, as taught by Schumaier, with the replaceable desiccant holder having vent holes, as taught by Fig. 1 of Schumaier. The motivation is to use the vent holes to allow proper flow of recirculating air thru the desiccant.

9.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schumaier US-PAT No. 5,852,879 in view of Greuel US-PG-PUB No. 2012/0006995 and further in view of Palfy et al. (hereinafter Palfy) US-PG-PUB No. 2004/0118427.

Regarding claim 4, the combination of Schumaier and Greuel teach all the features with respect to claim 3 as outlined above.
The combination of Schumaier and Greuel do not explicitly teach that the switch comprises a capacitive switch.
	Palfy teaches of a switch comprises a capacitive switch (Para. [0045], Lines 21-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dryer device, as taught by the combination of Schumaier and Greuel, with the switch comprises the capacitive switch, as taught by Palfy. The motivation is to use capacitive switches since they have a longer lifespan when compared to their mechanical counterpart. Additionally, capacitive switches can withstand some of the harshest environments, including outdoor environments.

Regarding claim 5, the combination of Schumaier, Greuel and Palfy teach all the features with respect to claim 4 as outlined above. Greuel teaches in Fig. 3 that the capacitive switch (e.g. button 66) is on a top portion of the removable lid (e.g. top cover 14).

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schumaier US-PAT No. 5,852,879 in view of Greuel US-PG-PUB No. 2012/0006995 and further in view of Gil US-PG-PUB No. 2019/0297437.

Regarding claim 11, the combination of Schumaier and Greuel teach all the features with respect to claim 1 as outlined above.
The combination of Schumaier and Greuel do not explicitly teach that the removable lid is an air- tight removable lid.
Gil teaches in Figs. 2 and 3 of an air-tight removable cover 31…Para. [0060], Lines 1-7.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dryer device, as taught by the combination of Schumaier and Greuel, with the device having the air-tight removable lid, as taught by Gil. The motivation is to create an air-tight container using the seal cover to maintain a constant temperature and humidity during operation.

11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schumaier US-PAT No. 5,852,879 in view of Greuel US-PG-PUB No. 2012/0006995 and further in view of Lidford et al. (hereinafter Lidford) US-PG-PUB No. 2015/0250646.

Regarding claim 13, the combination of Schumaier and Greuel teach all the features with respect to claim 2 as outlined above. Schumaier teaches of an indicator lamp for all electrically operated components is included (Col. 3, Lines 51-53).
The combination of Schumaier and Greuel do not explicitly teach that the indicator lamp generates an indication that the desiccant is due for replacement.
Lidford teaches of an indicator lights 131, which are used to indicate desiccant cartridge replacement (Para. [0062], Lines 9-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dryer device, as taught by the combination of Schumaier and Greuel, with the indicator lamp generates the indication that the desiccant is due for replacement, as taught by Lidford. The motivation is to notify the user that the desiccant is due for replacement in a timely manner so that the desiccant can be replaced before it is no longer effective.

12.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schumaier US-PAT No. 5,852,879 in view of Greuel US-PG-PUB No. 2012/0006995 and further in view of Lidford et al. (hereinafter Lidford) US-PG-PUB No. 2015/0250646 and further in view of Wu et al. (hereinafter Wu) US-PG-PUB No. 2009/0296968. 

Regarding claim 14, the combination of Schumaier, Greuel and Lidford teach all the features with respect to claim 13 as outlined above. Schumaier inherently teaches that the indication of 
The combination of Schumaier, Greuel and Lidford do not explicitly teach that the indicator lamp disposed on the removable lid.
Wu teaches in Fig. 1 of an indicator 43 included in a cover 12 (Para. [0021], Lines 9-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portable electronic component dryer device, as taught by the combination of Schumaier, Greuel and Lidford, with the indicator included in the cover, as taught by Wu. The motivation is to notify the user that the desiccant is due for replacement in a timely manner so that the desiccant can be replaced before it is no longer effective.

13.	Claims 15-17, 19-22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schumaier US-PAT No. 5,852,879 in view of Gil US-PG-PUB No. 2019/0297437 and further in view of Greuel US-PG-PUB No. 2012/0006995.

Regarding Claim 15, Schumaier teaches 
Fig. 19 shows a portable dryer appliance (e.g. electronic component dryer kit)…ASBTR, Lines 1-2 and Col. 1, Lines 50-54 comprising: 
a housing (e.g. container) 10, a replaceable desiccant means (e.g. removable desiccant) by sliding drawer or support means 45 of the housing (e.g. container) 10…. Col. 11, Lines 56-58 and a removable cover/cap means (e.g. removable lid) 120 for the housing (e.g. container) 
Schumaier does not explicitly teach that the container is air-tight.
	Gil teaches in Fig. 3 of a cover 31 is sealed around its periphery with casing 3 to form an air tight container (Para. [0060], Lines 1-7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dryer kit, as taught by Schumaier, with the device having the air-tight container, as taught by Gil. The motivation is to create an air-tight container to maintain a constant temperature and humidity during operation. 
The combination of Schumaier and Gil do not explicitly teach that the removable lid comprising a battery for providing power to the disinfecting light source.
	Greuel teaches in Fig. 3 of a detachable lid 14 have a battery 54 for providing power to the disinfecting light source 34 (Para. [0011], Lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dryer kit, as taught by the combination of Schumaier and Gil, with the battery located on the removable lid, as taught by Greuel. The advantage of using batteries is they do not require any maintenance to ensure their performance.

Regarding claim 16, the combination of Schumaier, Gil and Greuel teach all the features with respect to claim 15 as outlined above. Schumaier teaches in Fig. 17 of a controller circuit for 
The combination of Schumaier, Gil and Greuel do not explicitly teach that the controller circuit is located on the removable lid and isolated from the interior portion of the container.
Greuel teaches in Fig. 3 of a central control unit 56 is located on the top cover 14 and isolated from the interior portion of the container 20.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dryer kit, as taught by the combination of Schumaier, Gil and Greuel, with the controller circuit is located on the removable lid, as taught by Greuel. The motivation is to provide a control element on the outside of upper cover, thus simplifying the use of the device.

Regarding claim 17, the combination of Schumaier, Gil and Greuel teach all the features with respect to claim 15 as outlined above. 
The combination of Schumaier, Gil and Greuel do not explicitly teach that a switch that is isolated from the interior portion of the container, the switch for activating the disinfecting light source.
	Greuel teaches in Fig. 3 of a button 66 that is isolated from the interior portion of the container 20, and a disinfection process is activated by pressing the button 66 on the top cover 14 (Para. [0044], Lines 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dryer kit, as taught by the combination of Schumaier, Gil and Greuel, with the switch located on the removable lid, as taught by Greuel. 

Regarding claim 19, the combination of Schumaier, Gil and Greuel teach all the features with respect to claim 15 as outlined above. Schumaier teaches that the disinfecting light source comprises an ultraviolet light source (UV Lamp 72).

Regarding claim 20, the combination of Schumaier, Gil and Greuel teach all the features with respect to claim 19 as outlined above. Schumaier teaches that the ultraviolet light source comprises one ultraviolet lamp (UV Lamp 72).

Regarding claim 21, the combination of Schumaier, Gil and Greuel teach all the features with respect to claim 15 as outlined above. 
The combination of Schumaier, Gil and Greuel do not explicitly teach that the container comprises a cylindrical container.
Greuel teaches in Fig. 2 a container 20 comprises a cylindrical container (Para. [0034], Lines 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dryer kit, as taught by the combination of Schumaier, Gil and Greuel, with the cylindrical container, as taught by Greuel since a change in the shape of a prior art device is a design consideration within the skill of the art. 

Regarding claim 22, the combination of Schumaier, Gil and Greuel teach all the features with respect to claim 16 as outlined above.
The combination of Schumaier, Gil and Greuel do not explicitly teach that the predetermined period of time of activation ranges from minutes to hours.
	However, one of ordinary skill in the art could have modified the controller to obtain the required claimed limitation. Since it was well known that decontamination process can range from minutes to hours depending on the strength of germicidal light source. Thus, in view of the teaching Schumaier, there would have been a reasonable expectation for one skilled in the art to provide “a switch that turn the light source in a predetermined period of time ranging from minutes to hours” to improve the dryer kit. A person of ordinary skill in the art recognizes and understands that the controller may be any chosen time interval in the order of magnitude of minutes, hours, or whatever is appropriate in a given situation. The benefit of selecting an appropriate times is to ensure that the decontamination process is done completely.

Regarding claim 24, the combination of Schumaier, Gil and Greuel teach all the features with respect to claim 15 as outlined above. Gil teaches that the removable lid is an air-tight removable lid (Figs. 2 and 3 show an air-tight removable cover 31…Para. [0060], Lines 1-7).

Regarding claim 25, the combination of Schumaier, Gil and Greuel teach all the features with respect to claim 15 as outlined above. 
The combination of Schumaier, Gil and Greuel do not explicitly teach in Fig. 19 that the replaceable desiccant holder containing desiccant has vent holes.
In a different embodiment, Schumaier teaches in Fig. 1 that the desiccant material is preferably carried in a module shell 59 comprising bottom plate 61 and top plate 58 having a sufficient number of inlet apertures 60 and outlet apertures 62.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dryer kit, as taught by the combination of Schumaier and Gil, with the replaceable desiccant holder having vent holes, as taught by Fig. 1 of Schumaier. The motivation is to use the vent holes to allow proper flow of recirculating air thru the desiccant.

14.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schumaier US-PAT No. 5,852,879, Gil US-PG-PUB No. 2019/0297437 and Greuel US-PG-PUB No. 2012/0006995 further in view of Palfy et al. (hereinafter Palfy) US-PG-PUB No. 2004/0118427.

Regarding claim 18, the combination of Schumaier, Gil and Greuel teach all the features with respect to claim 17 as outlined above. Greuel teaches in Fig. 3 that a button 66 is on a top portion of the removable lid (e.g. top cover 14).
The combination of Schumaier, Gil and Greuel do not explicitly teach that the switch comprises a capacitive switch.
	Palfy teaches of a switch comprises a capacitive switch (Para. [0045], Lines 21-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dryer device, as taught by the combination of Schumaier, Gil and Greuel, with the switch comprises the capacitive switch, as taught by Palfy. .

15.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schumaier US-PAT No. 5,852,879, Gil US-PG-PUB No. 2019/0297437 and Greuel US-PG-PUB No. 2012/0006995 further in view of Lidford et al. (hereinafter Lidford) US-PG-PUB No. 2015/0250646.

Regarding claim 26, the combination of Schumaier, Gil and Greuel teach all the features with respect to claim 16 as outlined above. Schumaier teaches of an indicator lamp for all electrically operated components is also included (Col. 3, Lines 51-53).
The combination of Schumaier, Gil and Greuel do not explicitly teach that the indicator lamp generates an indication that the desiccant is due for replacement.
Lidford teaches of an indicator lights 131, which are used to indicate desiccant cartridge replacement (Para. [0062], Lines 9-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dryer kit, as taught by the combination of Schumaier, Gil and Greuel, with the indicator lamp generates the indication that the desiccant is due for replacement, as taught by Lidford. The motivation is to notify the user that the desiccant is due for replacement in a timely manner so that the desiccant can be replaced before it is no longer effective.

16.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schumaier US-PAT No. 5,852,879, Gil US-PG-PUB No. 2019/0297437, Greuel US-PG-PUB No. 2012/0006995 and Lidford et al. (hereinafter Lidford) US-PG-PUB No. 2015/0250646 further in view of Wu et al. (hereinafter Wu) US-PG-PUB No. 2009/0296968. 

Regarding claim 27, the combination of Schumaier, Gil, Greuel and Lidford teach all the features with respect to claim 26 as outlined above. Schumaier inherently teaches that the indication of the indicator lamp (Col. 3, Lines 51-53).comprises changing a property of light generated by indicator lamp because depending color or the statues of light from on/off, it may indicate to the user the statues of the desiccant.
The combination of Schumaier, Gil, Greuel and Lidford do not explicitly teach that the indicator lamp disposed on the removable lid.
Wu teaches in Fig. 1 of an indicator 43 included in a cover 12 (Para. [0021], Lines 9-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the improved electronic component dryer kit, as taught by the combination of Schumaier, Gil, Greuel and Lidford, with the indicator included in the cover, as taught by Wu. The motivation is to notify the user that the desiccant is due for replacement in a timely manner so that the desiccant can be replaced before it is no longer effective.

17.	Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gil US-PG-PUB No. 2019/0297437 in view of Greuel US-PG-PUB No. 2012/0006995.

Regarding Claim 28, Gil teaches 
A portable electronic component dryer device (Figs. 1-3 show a maintenance device 1 is equipped with drying means 7…Para. [0053], Lines 1-4) comprising: 
a container (Figs. 1-3 show a casing 3) having an interior portion for receiving one or more electronic components (Figs. 1-3 show two hearing aid 2) for drying as shown in Fig. 3 and Para. [0053], Lines 1-4; 
an air-tight removable lid (Figs. 1-3 show an air-tight removable cover 31…Para. [0060], Lines 1-7) for the container (e.g. casing 3) as shown in Fig. 1, the removable lid (e.g. removable cover 31) comprising a disinfecting light source (e.g. disinfection module 8 formed by a UVC lamp), wherein light generated by the disinfecting light source (e.g. disinfection module 8) is directed into the interior portion of the container (e.g. casing 3) as shown in Fig. 1. Gil further teaches a lid removal detection circuitry (Fig. 1 shows a removable cover detection circuitry is form by two contact breakers 81 and 82) that removes power from the disinfecting light source (e.g. disinfection module 8) upon removal of the lid from the container since the contact breaker 82 cut the power to the disinfection module 80 when the cover 31 is on the open position ….Para. [0070]-Para. [0071]. 
Gil does not explicitly teach that the removable lid comprising a battery for providing power to the disinfecting light source.
	Greuel teaches in Fig. 3 of a detachable lid 14 have a battery 54 for providing power to the disinfecting light source 34 (Para. [0011], Lines 1-4).


Regarding claim 29, the combination of Gil and Greuel teach all the features with respect to claim 28 as outlined above. Gil teaches that the lid removal detection circuitry comprises a magnetic switch on the container and the lid that closes a circuit between the battery and the disinfecting light source when lid is secured to the container since the contact breaker 82 is suitable for cutting the power to the disinfection module 80 when the cover 31 starts on the opening path thereof (Para. [0070], Lines 1-6). The contact breaker 82 comprises a permanent magnet and a magnetic field sensor (Para. [0072], Lines 1-3).

18.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Schumaier US-PAT No. 5,852,879 in view of Greuel US-PG-PUB No. 2012/0006995 and further in view of Lidford et al. (hereinafter Lidford) US-PG-PUB No. 2015/0250646.

Regarding Claim 30, Schumaier teaches 
A portable electronic component dryer device (Fig. 19 shows a portable dryer appliance…ASBTR, Lines 1-2 and Col. 1, Lines 50-54) comprising: 
a container (Fig. 19 shows a housing 10) having an interior portion for receiving one or more electronic components for drying (ASBTR, Lines 1-2); 
a desiccant (ASBTR, Line 5 and Col. 11, Lines 56-58) disposed in the interior portion of the container (ASBTR, Line 5 and Col. 11, Lines 56-58); and 
a removable lid (Fig. 19 shows a removable cover/cap 120…ASBTR, Lines 3-5) for the container, the removable lid comprising a disinfecting light source (Fig. 19 shows a germicidal means such as a UV lamp 72) that generates light directed into the interior portion of the container when the removable lid is attached to the container as shown in Fig. 19 and Col. 8, Lines 62-64;
Fig. 17 shows a controller circuit for controlling the disinfecting light source (e.g. UV lamp 72) to operate during a predetermined period of time (Col. 8, Lines 57-64).
Schumaier further teaches of an indicator lamp for all electrically operated components (Col. 3, Lines 51-53).
Schumaier does not explicitly teach that the removable lid comprising a battery for providing power to the disinfecting light source.
	Greuel teaches in Fig. 3 of a detachable lid 14 have a battery 54 for providing power to the disinfecting light source 34 (Para. [0011], Lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dryer device, as taught by Gil, with the battery 
The combination of Schumaier and Greuel do not explicitly teach of an indication that the desiccant is due for replacement.
Lidford teaches of an indicator lights 131, which are used to indicate desiccant cartridge replacement (Para. [0062], Lines 9-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dryer device, as taught by the combination of Schumaier and Greuel, with the indicator lamp generates the indication that the desiccant is due for replacement, as taught by Lidford. The motivation is to notify the user that the desiccant is due for replacement in a timely manner so that the desiccant can be replaced before it is no longer effective.

19.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schumaier US-PAT No. 5,852,879, Greuel US-PG-PUB No. 2012/0006995 and Lidford et al. (hereinafter Lidford) US-PG-PUB No. 2015/0250646 further in view of Wu et al. (hereinafter Wu) US-PG-PUB No. 2009/0296968. 

Regarding claim 31, the combination of Schumaier, Greuel and Lidford teach all the features with respect to claim 30 as outlined above. Schumaier inherently teaches that the indication of the indicator lamp (Col. 3, Lines 51-53) comprises changing a property of light generated by indicator lamp because depending color or the statues of light from on/off, it may indicate to the user the statues of the desiccant.
The combination of Schumaier, Greuel and Lidford do not explicitly teach that the indicator lamp disposed on the removable lid.
Wu teaches in Fig. 1 of an indicator 43 included in a cover 12 (Para. [0021], Lines 9-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dryer device, as taught by the combination of Schumaier, Greuel and Lidford, with the indicator included in the cover, as taught by Wu. The motivation is to notify the user that the desiccant is due for replacement in a timely manner so that the desiccant can be replaced before it is no longer effective.

20.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Gil US-PG-PUB No. 2019/0297437 in view of Greuel US-PG-PUB No. 2012/0006995 and further in view of Heather et al. (hereinafter Heather) US-PG-PUB No. 2005/0189354.

Regarding claim 32, the combination of Gil and Greuel teach all the features with respect to claim 28 as outlined above. Gil teaches in Fig. 1 that the removal detection circuitry (e.g. form by two contact breakers 81 and 82) comprises a first part 83 of the contact breaker 82 is fixed and positioned on the base (e.g. container) 30 and a second part 84 of the contact breaker 82 is positioned on the cover (e.g. lid). When the cover 31 is in the closed position, the first part 83 and the second part 84 are positioned along a single axis so as to be in contact with one another and to make it possible to power the disinfection module (e.g. disinfecting light source) 8. Note: the contact breaker 82 comprises a permanent magnet is metal. 
The combination of Gil and Greuel do not explicitly teach that the lid includes threads that engage corresponding threads on the container.
Heather teaches in Fig. 3 of a lid 7 includes screw-threads 6 that engage corresponding screw-threads 5 on a container 21 (Para. [0033], Lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dryer device, as taught by the combination of Gil and Greuel, with the lid includes threads that engage corresponding threads on the container, as taught by Heather. The motivation is to use screw-threads to provide a seal with air-tightness when the lid and container are engage.
Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653  
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653